Case 0:20-cv-60250-RAR Document 1-4 Entered on FLSD Docket 02/05/2020 Page 1 of 1



  To: Midland Credit Management
  350 Camino De La Reina
  Suite 100
  San Diego, CA 92108
  Phone: 877-654-1129
  Fax: 877-201-8692

  Date: January 27, 2020

  Re: BIANCHI, ANTHONY

  To Whom It May Concern:

  The above referenced individual is represented by the Law Offices of Jibrael S. Hindi, PLLC.
  Our client, Anthony Bianchi, revokes any and/or all consent or approval which your organization
  may have to contact Mr. Bianchi. For purposes of clarity - do not contact our client directly. Send
  any and/or all correspondence to our office at: 110 S.E. 6th Street, Suite 1700, Fort Lauderdale,
  Florida.

                                                              Sincerely,

                                                                    JIBRAEL S. HINDI, ESQ.
                                                                    Direct: 954-907-1136 E-
                                                                    mail: jibrael@jibraellaw.com
